Citation Nr: 0719233	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 10, 1984, to 
January 11, 1994; he had 4 months and one day of active 
service prior to September 10, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

By a decision dated April 4, 2006, the Board denied the 
veteran's claim for an increased rating for right shoulder 
impingement syndrome and his claim for TDIU.  Because 
evidence pertinent to the TDIU claim was in VA's possession, 
but was not considered by the Board when it entered its April 
2006 decision, the Board will vacate the April 4, 2006 denial 
of entitlement to TDIU.  As for the right shoulder issue 
addressed in April 2006, there is no relevant evidence that 
requires the Board to vacate its decision.  Consequently, the 
denial of a higher rating for right shoulder disability is 
not a subject of the Board's vacatur.  (The issue of 
entitlement to TDIU will be addressed de novo in a separate 
decision by the Board.)


FINDINGS OF FACT

1.  By a decision dated April 4, 2006, the Board of Veterans' 
Appeals (Board) denied the veteran's claim of entitlement to 
TDIU.  

2.  At the time of the April 4, 2006, decision, evidence in 
the RO's possession, but which was not available to the Board 
when it made its decision, included evidence pertinent to 
certain service-connected disability ratings and showed that 
the RO had granted service connection for two additional 
disabilities in April 2005.




CONCLUSION OF LAW

Because of the evidence not available to the Board, a 
violation of due process occurred; the Board therefore 
vacates its April 4, 2006, decision insofar as it denied 
entitlement to a total disability evaluation based on 
individual unemployability.  38 C.F.R. § 20.904 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for TDIU was previously decided by the Board in a 
decision dated on April 4, 2006.  At the time of that 
decision, the veteran had been service connected for 
disabilities of both the right and left knees, each rated as 
10 percent disabling.  This was done by the RO in April 2005; 
however, it appears that this rating decision and supporting 
evidence were contained in a temporary file at the RO while 
the veteran's claims file was at the Appeals Management 
Center following a remand from the Board in March 2004.  The 
April 2005 rating decision and evidence associated with it 
were not available to the Board at the time of its April 2006 
decision.  

In faxed correspondence received on April 17, 2006, the 
veteran noted that the knee disabilities had not been taken 
into account in the Board's April 2006 decision, and 
requested that the decision be reconsidered.  The contents of 
the temporary file have since been associated with the 
veteran's record.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  Because the evidence 
supporting the RO's April 2005 award of service connection 
for two additional disabilities was in VA's possession but 
was not associated with the claims folder until after the 
Board issued its April 2006 decision, the Board concludes 
that the veteran was denied due process.

Accordingly, the Board's April 2006 decision must be vacated.  
(The veteran's appeal will be addressed de novo in a separate 
decision by the Board.  That decision will be entered as if 
the April 4, 2006, Board's decision on the TDIU claim had 
never been issued.)


ORDER

The Board's April 4, 2006, decision denying entitlement to a 
total disability evaluation based on individual 
unemployability is vacated.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


